Title: Andrew Kean to Thomas Jefferson, 15 May 1819
From: Kean, Andrew
To: Jefferson, Thomas


          
            Dear sir
            Lickinghole
May 15th 1819
          
          The desire to have it in my power to inform you that definitively that I would remove to Charlottesville caused me to delay writing for a considerable time after you might have expected to have heard from me—There was a probability of my having to Attend your March Court & each court since when I should have had the pleasure of calling at Monticello which has been the cause of my not writing during this period—I still expect to visit Charlottesville during the Summer when I shall certainly pay my respects to you
          It is with regret I now inform you that an immediate removal is impracticable but that I have it more at heart than when we parted & do not abandon the hope of being able to effect it within some 12 or 18 Months.—This period will allow me to dispose of some property more readily & with less Sacrifice than at present or to  make such other Arrangements as will effect my object—
          
            I remain with cordial respect Yours
            Andrew Kean
          
        